Appeal Dismissed and Memorandum Opinion filed April 18, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00152-CV

     SAEID HASHEMNEZAD, US FINANCIAL AUTO CREDIT, US
   FINANCIAL AUTO CREDIT, L.L.C., AND AIDEN HASHEMNEZAD,
                         Appellants

                                          V.

    MERSEDEH REZAEI AND WILLIAM SETH DANIEL, AND ELITE
                CUSTOM 4X4, LLC, Appellees

                    On Appeal from the 125th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-24517A

                          MEMORANDUM OPINION
      This is an appeal from a judgment signed November 8, 2018. The notice of
appeal was filed February 21, 2019.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that appellants did not make arrangements
to pay for the record. On March 13, 2019, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Further, our records show appellants have not paid the appellate filing fee, and
no evidence that appellants are excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate rules
from paying costs); Tex. Gov’t Code Ann. § 51.207. On March 26, 2019, this court
ordered appellants to pay the appellate filing fee by April 5, 2019, or the appeal
would be dismissed. The filing fee has not been paid.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                   PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant.




                                          2